ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Preliminary Amendment
The preliminary amendment filed 10/18/2018 has been entered.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
In this case, while the listed reference US 8320621 was cited on the IDS filed 7/25/2018 and has therefore been considered, none of the other references were listed on any IDS statements and have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mode selector for selecting in which one of the modes the module operates” in Claim 1 and 17, and “a control unit for controlling a ratio of an intensity of light emitted from the first array of light sources and an intensity of light emitted from the second array of light sources” in Claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a mode selector for selecting in which one of the modes the module operates” in Claim 1 and 17 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “selector” coupled with functional language “for selecting in which one of the modes the module operates” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “In some embodiments, the mode selector includes an actuator” which can be “for changing a relative orientation in space of the microlens array with respect to the illuminating unit”, where “the actuator includes a coil, e.g., a voice coil”, “the actuator includes a piezoelectric element”, and/or “the actuator is an actuator for changing the distance D”, as described in para. [0054]-[0060], [0063], [0236], and [0238]-[0239] of this application’s corresponding pre-grant publication, US 2019/0049097.
Claim limitation “a control unit for controlling a ratio of an intensity of light emitted from the first array of light sources and an intensity of light emitted from the second array of light sources” in Claim 5 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “for controlling a ratio of an intensity of light emitted from the first array of light sources and an intensity of light emitted from the second array of light sources” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “In some embodiments, the control unit includes a switching unit for turning on the light sources of the second array in the second mode and turning off the light sources of the second array in the first mode. Furthermore, it can optionally be provided that the switching unit is operated to turn on the light sources of the first array in the first mode and to turn off the light sources of the first array in the second mode”, as described in par. [0066] of this application’s corresponding pre-grant publication, US 2019/0049097.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter
Claims 1-12 and 16-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “An illumination module, the module being operable in at least two different modes, the module comprising a microlens array comprising a multitude of transmissive or reflective microlenses which are regularly arranged at a lens pitch P; an illuminating unit for illuminating the microlens array; and a mode selector for selecting in which one of the modes the module operates; the illuminating unit comprising a first array of light sources operable to emit light of a first wavelength L1 each and having an aperture each, wherein the apertures are located in a common emission plane which is located at a distance D from the microlens array, wherein in a first one of the modes, P2=2∙L1∙D/N and wherein N is an integer with N≥1” (emphasis added).
The closest Prior Art, McEldowney (US 2012/0051588), lacks the teaching of a mode selector for selecting which mode the illumination module operates, where the mode selector is an actuator, and additionally lacks the teaching that the distance D between the apertures and the microlens array is the Talbot distance which satisfies P2=2∙L1∙D/N when N is an integer with N≥1 in a first one of the modes, as required by Claim 1. Further, while Molnar et al. (US 2011/0174998) teaches it is known to position the aperture of a light source at the Talbot distance D from a microlens array or diffraction grating which satisfies P2=2∙L1∙D/N when N is an integer with N≥1, there is no disclosure of a mode selector selecting various operation modes of the illumination module, as required by Claim 1. Additionally, while Rossi et al. (US 9,273,846, previously listed on the IDS filed 7/25/2018) teaches all the features of Claim 1 except for the limitation of a mode selector as required by Claim 1, this reference is unavailable for use as Prior Art because it is by one of the same co-inventors as the instant application and has an effectively filed date of less than one year prior to the effective filing date of the claimed invention.
Accordingly, although illumination modules are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-12 depend on Claim 1.

Regarding claim 16, the claim is allowable for the same reasons discussed above with regard to Claim 1.

Regarding claim 17, the claim is allowable for the same reasons discussed above with regards to Claims 1 and 16.

Claims 18-21 depend on Claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pet et al. (US 2017/0268749), Donato et al. (US 2016/0215955), Deckenbach et al. (US 2012/0257191), and Freedman et al. (US 2010/0118123) all disclose illumination modules comprising a light source array which emits light towards an array of microlenses or prisms, with Deckenbach and Freedman additionally including image sensors for detecting reflected light which was emitted by the illumination module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875